Citation Nr: 1517614	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-27 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) with major depressive disorder, currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1997 to November 2003 and from February 2005 to April 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim of entitlement to service connection for PTSD, and assigned a disability rating of 30 percent effective April 7, 2006.  It also denied the Veteran's claim of entitlement to TDIU.  The Veteran filed a timely notice of disagreement (NOD) with regard to the rating assigned for PTSD in January 2008, and he filed an NOD regarding the issue of entitlement to TDIU in March 2008.  In July 2009, the RO issued a rating decision, which increased the Veteran's initial rating for his PTSD to 50 percent.  The RO also issued a statement of the case (SOC) in July 2009 and the Veteran filed a document in August 2009 that expressed continued dissatisfaction with his rating for PTSD and the denial of entitlement to TDIU, which was interpreted as a VA Form 9, Substantive Appeal.  The RO issued a supplemental SOC in June 2014.  Additionally, although the Veteran's claim of entitlement to service connection for major depressive disorder was originally denied, in June 2014, the RO granted service connection and included that issue with his service-connected PTSD.  

The Board notes that, although the Veteran's PTSD with major depressive disorder is currently rated as 50 percent disabling, throughout the course of the appeal the Veteran has been hospitalized and has received temporary total disability ratings based on periods of hospitalization from November 13, 2007, to January 31, 2008, and from September 3, 2008, to October 31, 2008.  The temporary total ratings under 38 C.F.R. § 4.29 are not part of the appeal as the Veteran is already receiving the maximum benefit available for those periods.

The Board notes that the Veteran has appealed the initial rating assigned for the service-connected PTSD following the grant of service connection for that condition.  In light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Board has characterized the issue as one involving the propriety of the initial rating assigned.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including VA treatment records, are relevant to the issue on appeal.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  Throughout the entire appellate period, the Veteran's PTSD with major depressive disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood as a result of depression, anxiety, panic attacks, hypervigilance, exaggerated startle response, nightmares, dreams, trouble sleeping through the night, intrusive thoughts, isolation, suicidal ideation, and difficulty establishing and maintaining effective work and social relationships.

2.  The Veteran's service-connected disabilities are not so severe as to prevent him from engaging in substantially gainful employment consistent with his education and occupational experiences.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 70 percent rating for PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, DC 9411 (2014).

2.  The criteria for a TDIU due to the service-connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, in an July 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  It advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  In December 2006, the RO provided notice regarding the Veteran's claim for entitlement to TDIU.

Additionally, the Veteran's claim for a higher rating arises from his disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examinations and the statements from the Veteran, his friends, his family, and his representative.  

The RO arranged for the Veteran to undergo VA examinations in July 2007, August 2007, April 2011, and June 2014.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased initial rating for service-connected PTSD with major depressive disorder.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's PTSD with major depressive disorder and his claim of entitlement to TDIU.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Evaluation for PTSD with Major Depressive Disorder

The Board has reviewed all of the evidence in the Veteran's claims file, including service treatment records, VA and private treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision. See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased disability rating for PTSD with major depressive disorder. 

A.  Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Veteran's service-connected PTSD with major depressive disorder has been rated was in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2014) as 50 percent disabling from April 7, 2006, to November 12, 2007; 100 percent disabling from November 13, 2007, to January 31, 2008; 50 percent disabling from February 1, 2008 to September 2, 2008; 100 percent disabling from September 3, 2008, to October 31, 2008; and 50 percent disabling thereafter.  This takes into account the two occasions during which the Veteran received a temporary total disability rating based on hospitalization.  38 C.F.R. § 4.29.  

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for PTSD when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).  

B.  Factual Background

Turning to the evidence of record, the Veteran's post-service VA and private treatment records indicate that he has received mostly consistent mental health treatment for his PTSD and major depressive disorder symptoms since his discharge.  

In an examination provided in July 2007 for his claim of TDIU, the Veteran was cooperative and in no acute distress.  The examiner noted that the Veteran spoke clearly and provided appropriate responses.  However, his eye contact was poor and his affect was flat.  The examiner noted that the Veteran stated he was being treated for mental health issues and depression.  The examiner found that the Veteran arrived alone, and he had driven a friend's car.  He also illustrated no problems caring for himself, including dressing and feeding himself.  The examiner concluded that there was no objective evidence that would preclude employability.  He indicated that there were no restrictions necessary. 

Then, in August 2007, the Veteran was provided a VA examination in conjunction with his claim of service connection for PTSD.  The examiner stated that the claims file was obtained and reviewed prior to the interview and examination of the Veteran.  The examiner noted that the Veteran arrived on time for his appointment, indicating that he had driven himself to the appointment.  The examiner noted that the Veteran stated his symptoms in a very dramatic manner; he cried in the waiting room and was also tearful during the evaluation.  The examiner regarded the Veteran as a moderately reliable historian.  

The examiner noted that the Veteran is a Navy and Army Veteran, who served a 6 month deployment in Iraq as a Navy Medical Corpsman.  The examiner noted that the Veteran worked at a field hospital, receiving casualties.  The examiner noted that the Veteran appeared to have been hospitalized twice while he was on active duty: once in Okinawa and once in Pensacola, Florida.  The Veteran stated that in the interim 2 years between his first and second periods of service, he attended college where he started a nursing program.  However, the Veteran reported that he dropped out, indicating that he could no longer tolerate dealing with severe injuries or wounds.  The Veteran then returned to Florida, worked at a private security firm and then enlisted in the Army in February 2005 as a recruiter.  The Veteran underwent program called "Warrior Transition" at Fort Knox, where he also received training for Cavalry Scouting.  The Veteran stated that he finished training, but he did not report to his assigned post.  Instead, he spent approximately 8 months in AWOL status.  Eventually, he was returned to Fort Riley, held in custody, and was ultimately permitted to separate from the Army with an "other than honorable" discharge characterization.  

The Veteran reported an unstable family life, describing his parents as alcoholics who "fought a lot."  The examiner noted that the Veteran's records indicate he has told other providers that he experienced psychological and physical abuse.  The Veteran reported feeling depressed throughout his childhood, and stated that he was suicidal on several occasions before entering the military.  He told the examiner that he had attempted suicide 4 or 5 times before entering the military.  He also recounted that he became very depressed while serving in Okinawa in 2000, and that he was hospitalized for approximately 1 week.  Additionally, the Veteran told the examiner that before his Iraq deployment, the Veteran bought a gun and made plans to kill himself.  He was admitted to a civilian hospital in Florida, where he stayed for several days. 

The Veteran described his experiences in Iraq as a Navy corpsman, including the traumatic events he experienced during that time.  He also reported that he used steroids before and after his deployment.  After he was separated from the Navy in 2003, the Veteran lived with his sister; he planned to enroll in community college but never did so.  He did, however, complete some general courses. 

At the time of examination, the Veteran was living with his sister.  The Veteran told the examiner that he has a motorcycle for transportation, but that he does not engage in riding with a club or group.  He denied any friends and social interaction.  The examiner noted that the Veteran had been to Minnesota to visit an acquaintance form the military, however.  The Veteran indicated that he goes to the grocery store and goes to appointments at the Knoxville VA medical center.  The Veteran reported that he isolates himself most days at his sister's house; he also indicated that he sometimes takes drives by himself.  He told the examiner that he watches television, uses the computer, plays the guitar, and writes songs and poetry.  He stated that he does not watch the news because it would tend to upset him and bring up thoughts and memories of Iraq. 

The Veteran stated that he sleeps approximately 6 hours per night and reported occasional nightmares that feature images of people having been severely wounded.  He reported that he thinks about Iraq on a daily basis and sees images of the experiences he had there.  He indicated that he did not think medication could help him with these symptoms and told the examiner that he isolates himself in order to avoid anything that would remind him or stir up his thoughts about Iraq.  He was aggravated by patriotic music and hunters firing weapons in the rural neighborhood.  He told the examiner that he feels paranoid that people are looking at him and also that he is very angry, especially when he is driving.  He also explained that he was jumpy and easily startled, by noises such as the toaster.  

The examiner found that the Veteran's nightmares, sleep disturbances, intrusive thoughts with visual imagery, social isolation, poor stress tolerance, problems with anger and irritability, and anxiety are features of the Veteran's PTSD.  He also noted that the Veteran's suicidal episodes, preoccupation with suicidal thoughts, crying spells, sleep disturbance, eating and appetite problems are symptoms of his major depressive disorder.  The examiner also noted the Veteran's report of low moods and chronic low energy.  The examiner indicated that the Veteran showed some features of bipolar personality disorder; he noted the Veteran's impulsive nature and his history of childhood abuse.  

The examiner noted the Veteran's objective symptoms including his dramatic manner, and he described him as exaggeratedly dysphoric.  The examiner noted that the Veteran was oriented in all spheres with adequate memory and concentration; he found the Veteran's sleep disturbance to be mild.  The examiner diagnosed the Veteran with major depressive disorder, recurrent PTSD, and borderline personality disorder.  

The examiner opined that the Veteran did not appear to be unemployable due to service-connected mental disorders or due to a combination of service-connected and likely compensable mental disorders.  The examiner stated that the Veteran's PTSD is responsible for approximately one half of the impairment reflected in the GAF score of 44.  The examiner went on to explain that the effects of the Veteran's disorder are significant, interfering to a considerable extent with the Veteran's ability to concentrate, deal with his feelings of being overwhelmed, and unable to cope with and tolerate stress in general.  The examiner further stated that the Veteran's functioning would likely be interfered with to some extent by reexperiencing symptoms and it appears difficult for him to feel well rested and motivated enough to pursue and maintain employment.  Despite all those difficulties, the examiner stated that the Veteran would not be totally precluded from gainful employment by mental disorders alone.  The examiner found that the Veteran's PTSD signs and symptoms would result in reduced reliability and productivity.  For example, the examiner explained that the Veteran would likely have difficulty concentrating because of re-experiencing symptoms, he would have trouble controlling his emotional overreactions to frustration or other irritants, he would have trouble motivating himself to overcome barriers to employment, and he would likely not be well rested a lot of the time.  

The Board specifically notes that the Veteran was hospitalized from September 14, 2007, to January 2, 2008, for his PTSD.  Again, from September 3, 2008 until October 17, 2008, the Veteran was hospitalized for his for his psychiatric disorders.  

Then, in April 2011, the Veteran was afforded another VA examination to determine the severity of his PTSD.  The Veteran was casually dressed in athletic pants and a sweatshirt; he was adequately groomed, though he had not shaved.  He was cooperative and responsible, but he was dysphoric and his attitude was described as "long-suffering."  There were no indications of malingering or symptom exaggeration; he was tearful at times during the interview.  

The examiner noted the Veteran's previous diagnoses of major depressive disorder, PTSD, and borderline personality disorder.  The Veteran took exception to statements from the previous examination, including the statements regarding his past abuse.  The Veteran denied any history of abuse, but continued to maintain that his parents were both alcoholics.  

The examiner noted that, since the last VA examination, the Veteran participated in domiciliary-based treatment for PTSD at the VA Central Iowa Healthcare System Des Moines division twice in 2008.  The Veteran was diagnosed with PTSD, major depressive disorder, and borderline personality disorder.  He was assigned GAF scores of 40 and 45 upon discharge.  The Veteran was then being seen for outpatient psychiatric care at the Des Moines VA medical center.  The Veteran was noted on examination in April 2011 to have shown signs of depression and regarded as unable to function.  The Veteran was offered individual psychotherapy, but he declined.  He was assigned a GAF score of 55.  

The Veteran stated that he was benefiting from treatment with medications and that he had noted some improvement in the frequency and intensity of nightmares with his medications.  He also indicated that he had not experienced much improvement in his level of depression or sleep problems.  

The Veteran was coherent and goal-directed in his responses; he described his typical mood as angry, fearful, anxious, and depressed and indicated that he experiences those feelings cyclically.  He reported crying at least daily and acknowledged chronic suicidal ideation.  He denied any current intent, however.  He also reported significant anxiety symptoms, including panic attacks, which have caused him to leave public places.  He denied the use of illegal drugs and also indicated that he had abstained from any alcohol use until a week preceding the appointment, when he admitted to drinking one beer and disposing of the rest of the beers he had purchased.  

The Veteran was living alone in an apartment in Des Moines, with his dog.  He stated that he attended church and bible study and made two friends at church.  He stated that he spent a good deal time reading the Bible and exercising.  Otherwise, however, the Veteran indicated that his activities are largely confined to his apartment with the exception of walking his dog, attending church services, and occasionally visiting with a couple from his church who had befriended him.  
He told the examiner he planned to move to Florida and also that he was most recently employed as a motor vehicle operator at the VA in Des Moines for 2 months between December 2008 and February 2009.  He told the examiner that he left his employment at that time due to increased suicidal ideation.  He also reported receiving vocational rehabilitation and stated that he had intended to take classes at the Des Moines Area Community College and Upper Iowa University, but he withdrew from both.

The Veteran's symptoms of PTSD were consistent with those noted at the time of his previous VA examination.  He reported decreased frequency of trauma related dreams to 2 or 3 times per week and he described daily intrusive distressing thoughts related to his service in Iraq, cued by triggers such as news accounts of current wars or hearing children.  The Veteran told the examiner that he continued to avoid conversations about military service and deleted people with whom he served from his Facebook account because he finds it too disturbing to hear about aspects of their present deployments.  He also reported estrangement from others, with the exception of his two friends from church.  He also seemed to describe a sense of foreshortened future indicating that he lives one day at a time.

The Veteran described arousal symptoms including sleep disturbance, and he reported initial and terminal insomnia.  He stated that he got approximately 4 hours of sleep each night, usually waking up due to noise made by neighbors.  He also reported prolonged (more than 24 hours) periods of sleeplessness, occurring approximately twice per week.  He also endorsed symptoms of irritability, hypervigilance in public places, and exaggerated startle response.  The examiner stated that the Veteran was capable to manage his benefits; he also stated that the Veteran's symptoms are consistent with those indicated at the last VA examination.  Thus, the examiner stated that it was appropriate to attribute half of the Veteran's functional impairment to his PTSD diagnosis and the remainder to his major depressive disorder and borderline personality disorder.  The examiner assigned a GAF score of 50.  

VA treatment records from March 2010 to April 2011 indicate that the Veteran was seen somewhat regularly for his psychiatric symptoms and treatment.  Throughout the treatment records, the Veteran reiterated his desire to move to Florida.  In an August 2010 treatment note, the Veteran reported negative feelings, anxiety, and fear of open places.  At that time, the examiner assigned a GAF score of 55.  In July 2011, VA treatment records indicate that the Veteran moved to Florida and began seeking treatment there.  VA treatment records from August 2011 indicate that he was set to begin a full-time position at the Tampa VA medical center, as a medical technician.  A suicide risk assessment was completed at that time, and the clinician indicated that the Veteran's suicide risk level was low to medium.  At that appointment, the clinician assigned a GAF score of 55.  

Then, in June 2014, the Veteran was afforded another VA examination to determine the severity of his service-connected PTSD and also to offer an opinion as to the etiology of his major depressive disorder.  The examiner described the Veteran's PTSD as mild and his major depressive disorder as severe.  The examiner indicated that the Veteran's mental diagnoses cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and/or mood.  The examiner further indicated that it is impossible to differentiate what portion of the occupational and social impairment is caused by each disorder.  Importantly, however, the examiner opined that the Veteran's major depressive disorder, though it appeared to have its onset prior to military service, it is as likely as not that the disorder was aggravated beyond normal progression by his military service.  As such, the examiner found that the major depressive disorder and its symptoms were related to service.  Therefore, for the first time, all of the symptoms the Veteran experiences associated with his PTSD and his major depressive disorder were considered in determining the severity of his service-connected acquired psychiatric disabilities. 

The examiner noted that the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work-like setting), suicidal ideation, and persistent danger of hurting himself or others.  

On examination, the Veteran appeared clean and neatly groomed; he was pleasant and cooperative and had a normal speech rate and tone.  His thought content and progression was within normal limits and he did not exhibit any difficulty understanding complex commands or any gross impairment in thought processes or communication.  He denied hallucinations and delusions and did not exhibit any grossly inappropriate behavior.  The Veteran's attention and concentration was within normal limits and he was able to spell a common 5 letter word forward and backward.  His memory was also noted to be within normal limits, as best as the examiner could surmise: the Veteran was able to reconstruct details of recent and remote past in an accurate fashion without the benefit of notes or prompts.  He was able to recall 3 of 3 words that he was instructed to repeat after 5 minutes.  The Veteran had a full fund of knowledge, average intelligence, fair insight and judgment, and normal abstract reasoning.  The Veteran denied suicidal and homicidal ideation at the examination.  

The examiner rated the Veteran's intrusive thoughts as clearly present and once a week in frequency; the Veteran's unpleasant dreams were rated as "clearly present to pronounced" with a frequency of twice per week.  The Veteran's psychological reaction and physiological reactivity were rated as clearly present with a frequency of twice per week.  The Veteran's avoidance of thoughts, feelings, people, places, or situations was described as minimal, but occurring daily or almost daily.  The Veteran's strong negative emotions were described as being clearly present "much of the time" and the examiner noted that it was indeterminable whether these feelings were related to the PTSD or major depressive disorder.  The Veteran's lack of interest in activities was also described as clearly present, with a frequency that affected some activities, and the examiner again noted that it was indeterminable to what disorder this was attributed.  The Veteran also exhibited symptoms relating to being "distant or cut off" which were clearly present "much of the time."  The Veteran also had a pronounced difficulty experiencing positive feelings, which occurred "most or all of the time."  The Veteran also exhibited symptoms of irritability or anger, which was clearly present "daily or almost daily."  The Veteran's risk-taking symptomatology was minimal, occurring once or twice per month.  He was found to be hypervigilant "some of the time" and to have a startle response that was minimal but occurred several times per week.  The Veteran's concentrating problems were described as minimal to clearly present and occurred infrequently.  The Veteran's sleeping difficulties, however, were described as clearly present, occurring daily or almost daily.  

The examiner further noted that the Veteran endorsed or described symptoms associated with depression, including withdrawing, isolation, anhedonia, depressed mood, low energy, poor sleep, poor attention and concentration, suicidal ideations, and feelings of helplessness, hopelessness, and worthlessness.  The Veteran stated that he has attempted suicide close to 10 times, and told the examiner that he thinks about suicide all the time but pushes the thoughts from his mind and has no intent of harming himself.  His last attempted suicide had taken place 4 or 5 years previously.  The Veteran described the frequency of his depression symptoms by saying that "it is constant" but that he does not dwell on it like he used to.  He stated that the depressive symptoms onset when he was younger and his first suicide attempt occurred during high school. 

The examiner noted that the Veteran's responses suggested possible over-reporting of psychological dysfunction as indicated by a "much larger than average number of infrequent responses."  Possible over-reporting of somatic symptoms, the examiner explained, is reflected in the assertion of a much larger than average number of somatic symptoms rarely described by individuals with genuine medical problems.  Additionally, the examiner indicated that possible over-reporting is indicated by an unusual combination of responses that is associated with non-credible reporting of somatic and/or cognitive symptoms.  

The examiner was asked to provide an opinion regarding the etiology of the Veteran's major depressive disorder.  The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service event, injury or illness.  In providing his rationale, the examiner explained that individuals with PTSD are at a higher risk for depressive disorders.  The examiner went on to state that the Veteran served honorably in the Navy as a corpsman and that he served in a combat zone, after which he was diagnosed with PTSD.  The examiner explained that the Veteran's pre-existing condition of major depressive disorder was likely to have been exacerbated because of his service in a combat zone and exposure to traumatic events.  

Also of record are the Veteran's lay statements and statements submitted on the Veteran's behalf by his friends and family.  In June 2008, the Veteran's grandmother offered a statement regarding the Veteran's history, to include his personal and family history; she also discussed the Veteran's multiple suicide attempts.  Also in June 2008, the Veteran also submitted a statement in which he described each of his numerous suicide attempts in detail and described his feelings of depression, anxiety, and helplessness.  The Veteran also submitted poetry and other writing he did while in the Topeka, Kansas "mental ward."  In September 2008, the Veteran submitted a statement in which he indicated that he spent all of his time indoors in his apartment because it was the "only place" he felt safe.  He also indicated that he could not be around kids and had difficulty being treated doctors he described as "Arabic" or "Indian."  Finally, he stated that he began drawing his own blood out of his body and saving it in his freezer, which he would later smear on himself as if he were "in Iraq again."  

Additional buddy statement was received in July 2011, which indicated that the Veteran's symptoms of PTSD and depression resulted in erratic and irresponsible decisions.  The Veteran's friend wrote that the Veteran drove around town "with a shotgun in his car that was loaded" and that he was drinking irresponsibly.  The statement also indicated that the Veteran's relationships deteriorated and that he was very depressed, angry, and lost.  

C.  Analysis

Having carefully considered the Veteran's contentions in light of the medical and lay evidence of record and the applicable law, the Board finds that for the entire period on appeal, the Veteran's PTSD and major depressive disorder most approximates a 70 percent rating and no higher.  Because the Veteran's major depressive disorder has been granted service connection and associated with his PTSD, the symptoms associated with major depressive disorder, which have until now have not been considered in determining the severity of his PTSD, shall be considered in determining the overall functional impairment caused by his acquired psychiatric disorders.  As such, the Board finds that the Veteran's symptoms have, throughout the entire period on appeal, caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.

With respect to the Veteran's mood, the Board notes that the Veteran has reported consistent depression and anxiety throughout the period on appeal.  Again, as noted above, prior to the grant of service connection for major depressive disorder in June 2014, the Veteran's symptoms associated with his major depressive disorder were not considered in the rating for his PTSD.  However, now the Board must consider these symptoms and afford them proper weight considering the severity the Veteran has reported throughout his appeal.  As such, the Board finds that the Veteran's near-constant feelings of anxiety and depression, resulting in multiple attempts at suicide and reoccurring suicidal ideation, rise to the level of "near continuous" as required for a 70 percent rating.  The Board notes, however, that throughout his appeal, the Veteran has not stated that he was completely unable to perform activities for daily living as would be required for a 100 percent rating.  Indeed, throughout his appeal, the Veteran has taken college classes and worked full-time as a medical technician.  Therefore, while the Veteran's disturbances in mood resulting from his PTSD and major depressive disorder are severely disabling and have existed for the entire period on appeal, they do not rise to the level of a 100 percent rating.  

Turning to the Veteran's symptomatology as it relates to his judgment and thinking, the Veteran has been consistently described as having normal thought processes.   Indeed, during the June 2014 VA examination, the examiner indicated that the Veteran's thought content and progression was within normal limits and he did not exhibit any difficulty understanding complex commands or any gross impairment in thought processes or communication.   The Veteran was consistently described as having poor concentration, but his memory function appeared relatively normal throughout the appeal period.  Overall, the major impact on the Veteran's judgment and thinking appears to result from his anxiety and depression, which has led to poor decision-making and erratic choices.  Therefore, taking into account the severity of these symptoms, as well as their nature, frequency, and duration, the Board finds that the impairment more nearly approximates the 70 percent disability rating.  However, the Veteran's symptomatology is not so severe as to require a 100 percent disability rating. 

Regarding the Veteran's social functioning; the evidence shows that he has been mostly unable to maintain social interactions with friends.  At the August 2007 examination, the Veteran indicated that he visited a friend or acquaintance from the military.  Additionally, at his April 2011 VA examination, the Veteran reported that two people, a married couple, from his church had befriended him and he spent some of his free time with them.  Otherwise, at his July 2014 examination, the Veteran continued to report that he had no close friends, denied dating for the previous 18 months, tends to isolate, and when he is forced to, he puts on a "fake front" to others.  The Veteran's lack of social functioning shows that his symptoms related to his PTSD and major depressive disorder are severe enough as to prevent the Veteran from engaging in social activities.  He has consistently reported isolating behavior, and this coupled with his anxiety and depression has prevented him from establishing or maintaining many meaningful social relationships.  The Board notes that in addition to the occasional mention of friends or acquaintances, the Veteran lived with his sister for a period of time, which indicates that he was not completely unable to maintain social relationships.  Therefore, while these symptoms of isolation and inability to establish social relationships are severe, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships, as would be required for a 100 percent disability rating.  Indeed, the Veteran has, at times throughout his appeal, maintained some contact with individuals he referred to as friends or acquaintances.

Furthermore, with respect to the Veteran's occupational functioning, examiners throughout the course of the appeal have noted that the Veteran's PTSD and major depressive disorder symptoms may affect his employment.  Specifically, at his August 2007 VA examination, the examiner indicated that the Veteran's symptoms would impact his ability to concentrate, deal with feelings of being overwhelmed, and his ability to cope with and tolerate stress.  The examiner also noted that the Veteran's symptoms of reexperiencing traumatic events and his sleep difficulties would also impact his ability to maintain employment.  However, the examiner did not believe that the Veteran's psychiatric symptoms alone would preclude employment.  Therefore, the Board finds that the Veteran's symptoms, including the severity and duration, rise to the level of a 70 percent rating as it relates to the Veteran's occupational functioning.  The Veteran's symptoms certainly affect his ability to adapt to stressful circumstances, as evidenced by the times the Veteran withdrew from college classes or isolated himself in his home. However, the Veteran has maintained seemingly steady employment from August 2011 until at least June 2014.  Therefore, while his symptoms certainly affect his ability to work, the Veteran does not demonstrate occupational impairment to a degree that is required for the 100 percent disability rating.  

Finally, the Board notes that the Veteran was assigned GAF scores of 44, 40, 45, 55, 50, 55, and 55 throughout the course of the appeal period.  These GAF scores suggest serious symptoms and serious impairment in social, occupational, or school functioning.  In this regard, the Board finds that due to the frequency, severity, and duration of the Veteran's GAF scores corroborate the finding that the Veteran's psychiatric diagnoses have resulted in symptoms that cause impairment in most areas, including social and occupational functioning.  These scores also illustrate the severity of the Veteran's symptoms as they relate to his suicidal ideation, which has been present during the majority of the Veteran's appeal.  

Therefore, the Board finds that the nature, frequency, duration, and severity of the Veteran's symptoms as they relate to both of his psychiatric diagnoses warrant a 70 percent rating throughout the period on appeal.  The Veteran has consistently reported difficulties related to depression, anxiety, sleep, nightmares, irritability, emotional problems, difficulty concentrating, suicidal ideation, and difficulty in establishing and maintaining effective work and social relationships.  However, the nature, frequency, duration, and severity of these symptoms do not result in total occupational and social impairment, as evidenced by the Veteran's ability to work full-time and maintain few social relationships.  Therefore, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met at any point during the appeal period.  



D.  Additional Considerations

The Board has also considered whether the Veteran's PTSD with major depressive disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for his PTSD with major depressive disorder contemplates his subjective complaints of depression, anxiety, suicidal ideation, sleep impairment, and trouble concentrating, as well as his functional impairment, including his difficulty maintaining occupational and social relationships.  Although the Veteran experienced depression, anxiety, concentration and motivation difficulties, as well as functional impairment, these symptoms were not found to warrant the next higher rating.  Indeed, he continued to maintain social relationships with some family and few friends and was able to perform his activities of daily living and functioning, including maintaining proper hygiene and cleanliness.  As such, the entirety of the Veteran's subjective complaints including his symptoms, objective findings, and occupational and social impairment are addressed in the assigned 70 percent rating.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Specifically, the Board notes that the Veteran's disability rating for his PTSD with major depressive disorder specifically addresses the symptoms associated with those psychiatric disorders, and consideration was given to the nature, frequency, duration, and severity of the symptoms such that the Veteran's overall functional impairment could be assessed and compensated.  However, there is no evidence and the Veteran does not contend that his PTSD with major depressive disorder is productive of symptoms so unique that they are not addressed by the rating criteria.  Additionally, there is no evidence and the Veteran does not contend that his PTSD with major depressive disorder is affected or affects his service-connected cluster headaches such that the rating criteria are inadequate for determining the overall functional impairment caused by the disorders.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

II.  Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether an appellant is entitled to a TDIU, the veteran's nonservice-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

The Veteran submitted a statement in September 2008 in which he stated that he attempted to enroll in vocational rehabilitation but lasted only one week before he "almost ended up in the emergency room."  He indicated that he then withdrew from the program due to stress, anxiety, and suicidal ideations.  At that time, he also indicated that he spent all of his time indoors in his apartment due to his anxiety and fear.  The claims file indicates that the Veteran received vocational rehabilitation assistance from January 2008 until June 2009.  The records indicate that he took one class in the spring term of 2009, for which he received an A.  However, the records indicate that the Veteran withdrew from the summer 2009 term.  Additionally, the Veteran stated that he was employed as a motor vehicle operator at the VA in Des Moines for 2 months between December 2008 and February 2009.  Throughout the period he received this vocational assistance it appears that the Veteran was not employed, other than the brief period of employment that he reported during his April 2011 VA examination.  Social Security Administration records received in March 2010 indicate that the Veteran reported that he had not worked since his discharge from the Army in April 2006.

However, treatment records from August 2011 indicate that the Veteran had obtained a job as a medical technician, and that he was set to start full-time employment at the Tampa, Florida VA medical center.  Then, at his June 2014 VA examination, the Veteran reported that he was employed at the Palm Harbor, Florida VA Clinic as a phlebotomist, where he had been working since the previous December.  Prior to that, he told the examiner he had worked for the Tampa, Florida VA medical center as a health technician.  There is no evidence in the file to suggest that the Veteran has stopped working at the Palm Harbor, Florida VA Clinic.

Prior to the adjudication of the current claim for an increased initial rating for PTSD with major depressive disorder, the Veteran was in receipt of a 70 percent total combined rating for his service connected disabilities.  He was assigned a 50 percent disability rating for his PTSD with major depressive disorder and a 30 percent disability rating for his cluster headaches.  Hence, even before the grant of a higher initial rating for PTSD with major depressive disorder, the Veteran met the schedular criteria under 38 C.F.R. § 4.16(a) for consideration of TDIU.  Therefore, the determinative issue is whether the Veteran is shown to be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.

As noted above, the July 2007 VA examiner found that there was no objective evidence that would preclude employability.  Then, the August 2007 examiner explained that the Veteran's functioning would likely be interfered with to some extent by reexperiencing symptoms and it appears difficult for him to feel well rested and motivated enough to pursue and maintain employment.  However, the examiner stated that the Veteran would not be totally precluded from gainful employment by mental disorders alone, but would result in reduced reliability and productivity.

In June 2008, the Veteran was afforded a VA examination for his cluster headaches.  The Veteran defined his headaches as "spontaneously remitting" after about 5 weeks, which the examiner stated was typical for cluster.  The Veteran indicated that the cluster headaches were in control at that time.  While the Veteran has continued to seek treatment for his headaches throughout the course of this appeal, there is no evidence that they have worsened or impacted the Veteran's occupational functioning.  

As evidenced by the record, the Board finds that the Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful employment consistent with his education and occupational experiences.  This finding is supported by the examination reports of record, which show that, taken together, the Veteran's several service-connected disabilities do not prevent him from employment.  Additionally, as noted above, as of June 2014 the Veteran was currently employed full-time and the evidence of record indicates that he had maintained full-time employment since approximately August 2011.  The Veteran did not report any difficulties related to his position at the hospitals he worked, and the Board finds that, given his history as a Navy corpsman, he has successfully obtained and maintained employment that is consistent with his education and occupational experiences.  

The Board recognizes that the Veteran claims that his service connected disabilities prevent him from obtaining and maintaining substantially gainful employment, but the Board places greater probative weight on the medical opinions offered in this case as well as the evidence that the Veteran has actually obtained and maintained full-time employment for a period of years.  As noted above, the record reflects that the Veteran completed high school and some college courses; additionally, his in-service military occupational specialty (MOS) provided him with skills that are directly transferrable into the type of occupation he has been pursuing since approximately August 2011.  The Veteran has not specifically articulated how his service connected disabilities render him unemployable.  The Board finds that there is no persuasive evidence that shows that the Veteran is unable to secure or maintain gainful employment due solely to his service connected disabilities. 

Accordingly, as the preponderance of the evidence is against the claim, the Board determines that the Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and occupational experiences.  Therefore, the Veteran's claim for TDIU due to his service-connected disabilities is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching the above conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial disability evaluation of 70 percent, but no higher, for PTSD with major depressive disorder is granted for the entire period on appeal, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU due to the service-connected disabilities is denied.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


